DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Printer Query of January 18, 2022, the Printer indicated that claims 3, 9-12, 13 and 15-20 depended on “Claim 0” which is improper. From the wording of the claim, the claim should properly depend from the independent method, Vessel and system claims.  The following Examiner’s Amendment corrects this inadvertent error.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 3, line 1, delete “claim 0” and insert --Claim 1--
Claim 9, line 1, delete “claim 0” and insert --Claim 1--
Claim 10, line 1, delete “claim 0” and insert --Claim 8--
Claim 11, line 1, delete “claim 0” and insert --Claim 8--
Claim 12, line 1, delete “claim 0” and insert --Claim 8--
Claim 13, line 1, delete “claim 0” and insert --Claim 8--
Claim 15, line 1, delete “claim 0” and insert --Claim 14--
Claim 16, line 1, delete “claim 0” and insert --Claim 14--
Claim 17, line 1, delete “claim 0” and insert --Claim 14--
Claim 18, line 1, delete “claim 0” and insert --Claim 14--
Claim 19, line 1, delete “claim 0” and insert --Claim 14--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771